DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because they are recited and directed to a computer program or software per se to perform a process without reciting a hardware element such a processor or the like. The program or software per se is not a series of steps or acts and thus is not a process. The program or software per se is not a physical article or object and as such is not a machine or manufacture. The program or software per se is not a combination of substances and therefore is not a composition of matter. The program or software per se is not one of the four categories of invention and therefore claims 1-12 are non-statutory. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abhyanker et al. (US 2014/0087780).
Regarding claim 1, Abhyanker et al. (“Abhyanker”) teaches a method comprising:
 	filtering incoming emergency data using at least one filtering criteria, as the emergency data is received in response to initiation of emergency events (i.e., a radial distribution module 140 of an emergency response server 100, as shown in figure 1, receiving an emergency broadcast data 102 sent by a user of device 104 (para. [0116] ) and processing the input data of the emergency broadcast data 102 in order to  determine, analyze or filter which recipients to receive emergency information based their the geospatial data, threshold radial distance, time stamps, user reference, etc.; para. [0135]-[0136], [0146], [0163], [0165]-[0166] and [0170]); 
generating at least one data bin representing a tally of emergency data meeting the at least one filtering criteria, without storing any of the emergency data used to generate the at least one data bin (i.e., generating a push notification, notification data and delivering to recipients; Fig.10, para.[0155]-[0156], [0185], [0210] and [0211]); and 
generating a statistical report using the at least one data bin (i.e., generating summary, such as summary of recipients was notified or received the notification; figure 6D, para. [0126], [0146], [0202]-[0204]).
Regarding claim 2, note the feature of creating the emergency broadcast data 102 for live reporting of a structure fire, interview eye-witnesses to a robbery, car accident, etc. (para. [0196], [0198] and [0204]).
Regarding claim 3, Abhyanker further teaches a notification being generated and sent to recipients when emergency listing criteria met, as shown in figure 10 (para. [0211]).  Abhyanker further teaches the feature of incrementing and storing the tally in 
Regarding claim 4, note features of determining time stamp, a set of geospatial coordinates, etc. in the paragraphs [0210].
Regarding claim 5, note the feature of broadcasting an emergency video call about an emergency scene in paragraph [0196].
Regarding claim 6, note the cellular network 108 in figure 1 (para. [0153]). The emergency service providers, as shown in figure 4, with operation 409X within the threshold radial distance and operation 409Y outside the threshold radial distance in paragraph [0191].
Regarding claim 7, note view maps or a mobile device viewfinder 602, as shown in figures 6A and 6C as the limitations of the claim (para. [0195]-[0196] and [0199]-[0201]).
Regarding claim 8, Abhyanker further teaches a map view in figure 6C (para. [0201]) and a summary data user interface view 653, as shown in figure 6D, as the map view comprising a real-time emergency call volume distribution in paragraph [0202]-[0204].
Regarding claim 9, Abhyanker further teaches a pushpin user interface view to present a map providing to a recipient or an emergency network entity wherein the map may comprises a broadcast pushpin 812 to generate the emergency broadcast data 102 as a real-time cumulative distribution function, as shown in figure 8 (para. [0208]-[0209]).

Regarding claim 11, Abhyanker further teaches a statistic report view, such as a summary data user interface view 653 as shown in figure 6D, comprising a number of emergency location data payload, such as notifications or live broadcast are received, alerted and/or watched by users in paragraphs [0202]-[0204]. 
Regarding claim 12, Abhyanker further teaches a statistic report view, such as a user interface view or social communication view 1350 as shown in figure 13, showing a location uncertainty, such as address 1905 E. UNVERSITY DALLAS, TX APPR R28 as not verified.
Regarding claim 13, Abhyanker teaches an apparatus comprising: 
a network component, operative to connect to the Internet (i.e., emergency response server 100, as shown in figure 1, operative to connect to network 101 by using an internet protocol of network 101; para. [0112]); 
a processor (i.e., processor 120, para. [0108]), operatively coupled to the network component, the processor operative to:
filter incoming emergency data using at least one filtering criteria, as the emergency data is received in response to initiation of emergency events (i.e., a radial distribution module 140 of an emergency response server 100, as shown in figure 1, receiving an emergency broadcast data 102 sent by a user of device 104 (para. [0116] ) and processing the input data of the emergency broadcast data 102 in order to  determine, analyze or filter which recipients to receive emergency information based their the geospatial data, threshold radial distance, time stamps, user reference, etc.; Fig.10, para. [0135]-[0136], [0146], [0163], [0165]-[0166] and [0170]); 
generate at least one data bin representing a tally of emergency data meeting the at least one filtering criteria, without storing any of the emergency data used to generate the at least one data bin (i.e., generating a push notification, notification data and delivering to recipients; para.[0155]-[0156], [0185], [0210] and [0211]); and 
generate a statistical report using the at least one data bin (i.e., generating summary, such as summary of recipients was notified or received the notification; figure 6D, para. [0126], [0146], [0202]-[0204]).
Regarding claim 14, note the feature of creating the emergency broadcast data 102 for live reporting of a structure fire, interview eye-witnesses to a robbery, car accident, etc. (para. [0196], [0198] and [0204]).
Regarding claim 15, Abhyanker further teaches a notification being generated and sent to recipients when emergency listing criteria met, as shown in figure 10 (para. [0211]).  Abhyanker further teaches the feature of incrementing and storing the tally in the notification detection and reporting summary of alerts and/or notification being sent to user as shown in figure 6D (para.[0202]-[0204]).
Regarding claim 16, note features of determining time stamp, a set of geospatial coordinates, etc. in the paragraphs [0210].
Regarding claim 17, note the feature of broadcasting an emergency video call about an emergency scene in paragraph [0196].
Regarding claim 18, note the cellular network 108 in figure 1 (para. [0153]). The emergency service providers, as shown in figure 4, with operation 409X within the 
Regarding claim 19, note view maps or a mobile device viewfinder 602, as shown in figures 6A and 6C as the limitations of the claim (para. [0195]-[0196] and [0199]-[0201]).
Regarding claim 20, Abhyanker further teaches a map view in figure 6C (para. [0201]) and a summary data user interface view 653, as shown in figure 6D, as the map view comprising a real-time emergency call volume distribution in paragraph [0202]-[0204].
Regarding claim 21, Abhyanker further teaches a pushpin user interface view to present a map providing to a recipient or an emergency network entity wherein the map may comprises a broadcast pushpin 812 to generate the emergency broadcast data 102 as a real-time cumulative distribution function, as shown in figure 8 (para. [0208]-[0209]).
Regarding claim 22, Abhyanker further teaches a report view, in figures 5 and 7, comprising a time stamp 510 showing time of delivery or broadcasting history of emergency location information to an emergency network entity (para. [0207]).
Regarding claim 23, Abhyanker further teaches a statistic report view, such as a summary data user interface view 653 as shown in figure 6D, comprising a number of emergency location data payload, such as notifications or live broadcast are received, alerted and/or watched by users in paragraphs [0202]-[0204]. 
Regarding claim 24, Abhyanker further teaches a statistic report view, such as a user interface view or social communication view 1350 as shown in figure 13, showing a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Jadav (US 10,631,156) teaches a system and a method for sharing emergency information about crimes, fires accidents and public safety-related events. Yadav also teaches the features of allowing users to selectively receive notifications for such events in a map view based on the events’ proximity to users or on whether the notification was initiated by a person in the users’ social network.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: March 2021